Title: To Alexander Hamilton from Baron von Steuben, 30 August [1779]
From: Steuben, Baron von
To: Hamilton, Alexander


Boston Ce 30 Aoust [1779]
Mon cher Collonel!
Etant arrivé à la Providence J’ai appris que le nouveau Ministre de france etat sur son depart pour Philadelphia. Je me hatait de le trouver encore à Boston et j’ai remis le Revue des trouppes à Providence pour mon retour. J’arriva le 28 et hier j’ai vue Mr: de la Luzerne. Il se propose de partir d’ici Samedi ou dimanche prochain. Il prendrat sa route d’ici a Springfield, Hartfort, New hawen, fairfield, Ritshfied et fiskill; de la il veut faire sa Visite au General en Chef, et il desire de Voir le fort et les Environ de Westpoint; n’ayant pas produit son Creditif, il espere que le General et L’armée Voudroit le Recevoir comme particulier.
Comme les chemin d’ici a Hartfort sont sure, il a refusé L’escorte que le Conseil d’ici Lui a offert. Mais comme de L’autre Cote du Connecticut River un peu plus de precaution serat necessaire, J’ai pris sur moi d’envoyer un expres au General Howe pour lui demander un Officer et 12 Dragons de la Cavallerie sous ses Ordres, pour Venir a la rencontre du Ministre j’usqu’a Hardfort et de Lui servir de Garde j’usqu’à fiskil.
Mr: de La Luzerne desire que je puisse le joindre en Route pour L’accompagné au Quartier General; je partirai donc d’ici jeudi Matin pour providence, où il me faut trois jours pour passer les Regiment en Revue, apres quoi je me rendrai directement à Hartfort pour joindre le Ministre.
Je vous ai promis de Vous faire un Tableau de cette nouvelle Exellence. Le Voicie: C’est un homme d’environ 36 Ans quoiqu’il paroit plus jeune; Dans la derniere Guerre il a été Aide de Camp du Marechal de Broglie, il me paroit un homme solide et moins Avantageux que sont ordinairement les Gens de Qualité de ce Païs. Ses Manieres sont Aisé, et il le seront d’avantage si il savait parler l’Anglois. Son Caractere me paroit bon, il est moins reservé que le sont Ordinairement nos Ministre En Europe. Sa figure ne deplairat pas tout a fait aux Ladies de Philadelphie. Cet un jeune Chevallier de Malte qui n’est pas tant Ternie par ses Croisades pour que nos belles Americaines ne prendrons la paine de Lui apprendre l’Anglois dans peu de temps. Son Secretaire d’Ambassade, Mr. de Marbois est Conseiller du Parlement de Metz en Lauraine; il parle fort bien l’Anglois. C’est un homme qui annonce beaucoup de Connoissance et de jugement. Voici les tableau: quand Vous Verrez les Personnages Vous me dirai si je suis bon peintre.
J’ai eu Aujourd’hui une Audience particuliere du Honorable Conseil. J’ai commencé mon discours par une declamation contre les 9 Months Man et je L’ai finie par une representation qu’au premier du janvier prochain, le temps d’une Grande partie des soldats de Massusujet etoit finie, et qu’il falloit songer a temps de remplacer les hommes, ou de trouver des Moyens de rengager les Anciens. Grace a la Cacade de Penopscot, J’ai trouvé le Conseil tres docile. On determinat de nommer une Commité qui demain Matin doit Conferer avec Moi, combien il faudroit du Monde pour mettre les Regiment sur pied pour une Campagne prochaine. Et Voici ce que je proposerai, sauve L’approbation du Gen. en Chef.
1. De demander un Retour des inspecteur de Massusujets, Coll. Brooks et Coll. Sprout. Du Nombre des Gens Actuellement fit for duty Combien il y en a Employes comme Wagners Artificier et Valet hors du Regt. Combien il y en a dont le temps serat finie au mois de janvier y compris les 9 Months Man; et Combien il y en a qui sont engagé pour toute la Guerre.
2. Qu’allors le Conseil determinerat Combien il veut accorder pour chacque homme dont le temps serat finis pour renouveller une Capitulation de trois ans.
3. De charger les inspecteurs, Brooks et Sproth de ce rengagement et
4. De mettre chacque Regiment sur le pied de 315 hommes en Rang et files sans y comprendre les Waggener, Artificier et Valet Employes hors du Regiment.
Proposer de Completter les Regiment sur le pieds de l’établissement a 504 Rang et files seroit proposer une impossibilité. Mais de mettre les Compagnie à 35 en Rang et files me paroit un nombre qui n’excede pas nos forces et qui du moin nous mettront en etat de former des Battaillion proportionné.
Si le General Approuve a ce projet, et que je Succede avec cet Etat ici, je ferai les memes propositions aux autres etat de la Nouvelle Angleterre.
Je Vous prie mon cher Collonel de Communiquer ce plan au General pour qu’a mon Arrive je puisse toute suite travailler a Accellerer l’execution. Malgré la declaration de l’Espagne je desire que nous fassion nos preparatif a temp pour une Autre Campagne.
J’ai l’honneur d’etre avec le plus parfaite Estime mon cher Collonel Votre tres humble et tres Obeissant serviteur.
Steuben
